       Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 7


ProSe2(Re
   .   ?..E
           v.12/16)Compl
          L...
         ..
                       aintandRequestforInjunction
                                                                                                       A
                                                                                                       y
                                      U NITED STATES D ISTRICT C OU                         ILED BY                  D.C.
                                                                 forthe
                                                                                                JAd 22 2021
                                                     Southern DistrictofFlorida
                                                                                                ANGELA E.NOBLE
                                                                                               CLERK U svDIST c'E
                                                           M iam iDivision                     s.n.oFFLA..MIAMI


                                                                                    DEM AND FOR JURY TRIAL




                                                                          CaseNo.

                      Josm anny Horta
                          Plaintc s)
(Writethefullnameofeachplaint@ whoishlingthiscomplaint.
4J'l/lcnamesofalltheplainttscannothtinthespaceabove,
pleasewrite ''
             seeattached''in thespaceand attachanadditional
pagewiththefulllistofnames.)
                             -
                                 V-




               United StatesPostalService
                       Defendantls)
(Writethefullnameofeachdefendantw/ltpisbeingsued.Fl/le
namesofallthedefendantscannothtinthespaceabove,please
write ''
       seeattached''in thespaceand attach tln additionalpage
withthefulllistofnames.)


                                 COM PLAINT AND REQUEST FOR INJUNCTION

          The Partiesto ThisCom plalnt
          A.      ThePlaintillïs)
                  Providetheinformation below foreach plaintiffnamed in the complaint.Attach additionalpagesif
                  needed.
                           Name                                Josm anny Horta
                           StreetAddress                       PO Box 835864
                           City and County                     M iami,M iami-Dade County
                           State and Zip Code                  Florida,33283
                           Telephone Number                    305-528-9799
                           E-mailAddress                       iosmannyhorta@gmail.com



                                                                                                                    Page lof 7
    Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 7


ProSe2(Rev.12/16)ComplaintandRequestforInjunction

        B.       TheDefendanqs)
                 Provide the inform ation below foreach defendantnamed in the complaint, whetherthedefendantisan
                 individual,a govem mentagency,an organization, ora corporation.Foran individualdefendant,
                 includetheperson'sjobortitle(l
                                              fknown).Attachadditionalpagesifneeded.
                 DefendantNo.1
                          Name                      United StatesPostalService
                          Job orTitle(ifknown)
                          StreetAddress             475 L'EnfantPlazaSW
                          City and Countv           W ashinaton, DC
                          State and Zip Code        20260
                          Telephone Number          202-268-2000
                          E-m ailAddress(ifknown)

                 DefendantNo.2
                        Nam e
                        Job orTitle (ifknown)
                        StreetAddress
                        City and County
                        State and Zip Code
                        Telephone Number
                        E-m ailAddress(ifknown)

                 DefendantNo.3
                        Nam e
                        Job orTitle (ifknown)
                        StreetAddress
                        City and County
                        State and Zip Code
                       Telephone Num ber
                       E-mailAddress(ifkntpwn?

                DefendantNo.4
                         Name
                         Job orTitle (ifknown)
                         StreetAddress
                         City and County
                         State and Zip Code
                         Telephone Num ber
                         E-mailAddress(ifknown)

                                                                                                         Page2of7
      Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 7


ProSe2(Rev.12/16)ComplaintandRequestforInjunction


II.      BasisforJurisdiction

         Federalcourtsarecourtsoflimitedjurisdiction (limitedpower).Generally,onlytwo typesofcasescanbe
         heard in federalcourt:casesinvolving a federalquestion and casesinvolving diversity ofcitizenship ofthe
         parties.Under28U.S.C.j 1331,acasearising undertheUnitedStatesConstitutionorfederallawsortreaties
         isafederalquestioncase.Under28U.S.C.j 1332,acasein whichacitizenofoneStatesuesacitizenof
         anotherStateornationand theamountatstakeismorethan$75,000 isadiversityofcitizenship case.Ina
         diversity ofcitizenship case,no defendantmay be acitizen ofthesam e State asany plaintiff.

         W hatisthebasisforfederalcourtjurisdiction? (checkallf/lzzlapply)
             R Federalquestion                     F'
                                                    1 Diversityofcitizenship

         Fillouttheparagraphsin thissection thatapply to thiscase.

         A.       IftheBasisforJurisdiction Isa FederalQuestion
                  Listthe specificfederalstatutes,federaltreaties,and/orprovisionsofthe United StatesConstitution that
                  are atissue in thiscase.
                   39U.S.C.9 101(a)
                   39U.S.C.j403
                   PostalOperationsManual,SuitableReceptacles,j623.1,p.315 (lssue9,July 2002.updated with
                   revisionsthroughJuly7,2016)
                   PostalOperationsManual,j631.23

         B.       IftheBasisforJurisdiction IsDiversityofCitizenship

                          ThePlaintiffts)
                           a.       Iftheplaintiffisan individual
                                   Theplaintiff.
                                   State of(name)

                                   lfthe plaintiffisacom oration
                                   Theplaintiff, (name)                                            ,isincorporated
                                   underthelawsofthe State of(name)                                                  ,
                                    and hasitsprincipalplace ofbusinessin the State of(name)




                                                                                                              Page3of7
       Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 7


PI
 '
 OSe2(Rev.1N16)ComplaintandRequestforInjunction


                         (lfmorethanoneplaintt isnamedinthecomplaint,attachanadditionalpageprovidingthe
                         sameinformationforeachadditionalplaint@ )
                         TheDefendantts)
                                  Ifthe defendantisan individual
                                  Thedefendant, (name)
                                  the State of(name)
                                  Lforeignnation)


                                  lfthedefendantisa com oration
                                  Thedefendant, (name)                                        ,   isincorporated under
                                  the lawsofthe Stateof(name)                                             .   and hasits
                                  principalplace ofbusinessin the State of(name)                                           .

                                  Orisincom orated underthe lawsof(foreiannation)
                                  and hasitsprincipalplace ofbusinessin (name)

                         (lfmorethan onedefendantisnamedin thecomplaint,attachanadditionalpageprovidingthe
                         sameinformationforeachadditionaldefendant)
                         The Am ountin Controversy

                         The am ountin controversy-the amountthe plaintiffclaim sthedefendantowesorthe am ountat
                         stake-ismorethan $75,000,notcountinginterestandcostsofcourt, because(explain):




111.     Statem entofClaim

         W rite a shortand plain statementofthe claim . Do notmake legalarguments. State asbriefly aspossiblethe
         factsshowingthateachplaintiffisentitledtotheinjunctionorotherreliefsought.Statehow eachdefendant
         wasinvolved and whateach defendantdid thatcaused the plaintiffharm orviolated theplaintiffsrights
         including thedatesand placesofthatinvolvem entorconduct. lfmore than oneclaim isasserted,number    , each
         claim and write a shortand plain statementofeach claim in a separateparagraph. Attach additionalpagesif
         needed.

         A.     W heredidtheeventsgivingrisetoyourclaimts)occur?




                                                                                                                Page4 of7
    Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 5 of 7


ProSe2(Rev.12/16)ComplaintandRequestforInjunction

                  7401 SW 137* Court
                  M iam i,FL 33183
                  M iam i-Dade County




        B.       W hatdate and approximate time did the eventsMivinM rise to yourclaim ts)occur?
                  August24,2020 atapproxim ately 1:(X)p.m .




                 W hatarethefactsunderlyingyourclaimts)? (Forexample.whathappenedtoyou? Wr
                                                                                         /1/didwhat?
                 W'JJanyoneelseinvolved? W'
                                          /lt
                                            pelsem w whatImppened/)
                  On August23,2020,lreplaced my home'scurbside mailbox with a wall-m ounted m ailbox. M y home
                  islocated at7401SW 137* Courq M iami, FL 33183,M inmi-Dade County.

                  OnAugust24.2020,theUnitedStatesPostalService(hereinafterCCUSPS'')mailcarherwhonormally
                  deliversto my hom e,knocked on my doorand advised my wife thathe wasrefusing to delivercurrent
                  and future m ailto the wall-m ounted m ailbox. Despite said m ailcarrier'srefusalto deliverm y mail,
                  otherUSPS mailcaniershave subsequently delivered my m ailto the wall-mounted mailbox.

                  On September2,2020,my wife visited the localUSPS postoffice, located at7501SW 117th Ave,
                  M iami,FL 33183,M inmi-DadeCounty (hereinafter'localpostoffice''
                                                                                 ),atwhichtimemanagement
                  personneladvised herthatmaildelivery service to ourhome had been stopped. Laterthatsame day,a
                  USPS representativevisited my home and dropped offESPS Form 15075'and a copy ofSection 623.1of
                  the PostalOperationsM anual.PS Form 1507 ' requested'thatl''m ovem ailbox back to curbside.''

                 On Septem ber8,2020,m y wife visited the localpostofficeto pick up ourm ail, atwhich time a USPS
                 representative reaffirmed thatmaildelivery serviceto ourhome had been stopped.

                 On oraboutSeptember17,2020,lreceived a letterfrom the USPS denying the requestto have my
                 m aildelivered to thewall-mounted mailbox.

                 On October6,2020,my wife revisited thelocalpostoffice to pick up ourmail, atwhich tim e she was
                 advised by managementpersonnelthatallofourincoming mailwould bereturned indefinitely starting
                 on October9,2020.

                 Dueto thisunilateraldecision by the USPS,1wasforced to apply fora PO Box on October8, 2020.A s
                 ofthe presentday,1stillmaintain said PO Box.

                 The USPS'Srefusalto deliverm y m ailto the wall-m ounted m ailbox is, interalia,unduly and
                 unreasonably discriminatory,asitcurrently provides tdoordelivery'service to 77.7% ofthehom eson
                 my same street.Furthermore,theU SPS isapplying arbitrary and inconsistentdelivery standards, asthe
                 ''regular''USPS mailcanierrefused to deliverm ailto the wall-mounted mailbox butotherUSPS m ail
                 carriershave not.

                                                                                                              Page5of7
     Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 6 of 7


ProSe2(Rev.12/16)ComplaintandRequestforInjunction


IV.      IrreparableInjury
         Explain whymonetarydamagesatalatertimewouldnotadequatelycompensateyoufortheinjuriesyou
         sustained,are sustaining,orwillsustain asa resultofthe eventsdescribed above,orwhy such compensation
         could notbe m easured.
         The delivery/receiptofm ailisa basic and fundamentalserviceafforded to thepeople ofthe United Statesthat
         cannotbe m onetarily m easured.The USPS'Sunduly and unreasonable conductwould require me to position a
         curbsidemailbox- arequest1objectto--oralternatively,tomaintainaPO Boxindefinitely,anexpense/damage
         which cannotbe measured.




V.       Relief
         Statebriefly and precisely whatdamagesorotherrelieftheplaintiffasksthecourtto order.Do notm ake legal
         argum ents. lncludeany basisforclaim ing thatthe wrongsalleged are continuing atthe presenttim e. lnclude
         the am ountsofany actualdamagesclaim ed forthe actsalleged and thebasisforthese am ounts. Include any
         punitive orexemplary damagesclaim ed,the amounts,and the reasonsyou claim you areentitled to actualor
         punitive money damages.
         lrespectfully ask thatthisCourt:

         a)issueaninjunctionrequiringtheUSPSto immediatelyresumemaildeliverytomy home,andthatsuch mail
         delivery be m ade on a pennanentbasisto the wall-mounted mailbox'
                                                                         ,

         b)awardPlaintiffa1lcostsrelatedtothismatter,includingthefilingfeeintheamountof$402.00.serviceof
         processcosts,and a11expensesincurred in m aintaining the PO Box;

         c)and grantthePlaintiffsuch otherreliefasisjustandequitable.




                                                                                                            Page6of 7
    Case 1:21-cv-20275-UU Document 1 Entered on FLSD Docket 01/22/2021 Page 7 of 7


ProSe2(Rev.12/16)ComplaintandRequestforInjunction


VI.      Certilk ation and Closing
         UnderFederalRule ofCivilProcedure 11,by signing below,1certifyto the bestofm y knowledge,inform ation,
         andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,suchastoharass,cause
         unnecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexisting law orbya
         nonfrivolousargumentforextending,modifying,orreversingexisting law;(3)thefactualcontentionshave
         evidentiary supportor,ifspecifically so identified,willlikely haveevidentiary supportaftera reasonable
         opportunityforfurtherinvestigation ordiscovery;and (4)thecomplaintotherwisecomplieswiththe
         requirementsofRule 11.

         A.       ForPartiesW ithoutan Attorney

                  lagreeto provide the Clerk'sOffice with any changesto my addresswhere case-related papersm ay be
                  served.Iunderstand thatmy failure to keep a currentaddresson file with theClerk'sOfficem ay result
                  in the dismissalofm y case.


                  Dateofsigning:             otï,11)znz5
                  SignatureofPlaintiff                               '
                  Printed Name ofPlaintiff          Jos anny Hort Esq.

         B.       ForAttorneys

                  Date ofsigning'
                                .


                  SignatureofAttorney
                  Printed Name ofAttorney
                  BarNumber
                  Name ofLaw Finn
                  StreetAddress
                  State and Zip Code
                  Telephone Num ber
                  E-m ailAddress




                                                                                                              Page7of 7
